UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8–K CURRENT REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of Earliest Event Reported):August 11, 2011 CRIMSON EXPLORATION INC. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 001-12108 (Commission File Number) 20-3037840 (IRS Employer Identification No.) 717 Texas Ave., Suite 2900, Houston Texas 77002 (Address of Principal Executive Offices) (713) 236-7400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On August 11, 2011, Crimson Exploration Inc. issued a press release announcing financial results for the second quarter ended June 30, 2011.The press release is included in this report as Exhibit 99.1. As provided in General Instruction B.2. of Form 8-K, the information in this Item 2.02 (including the press release attached as Exhibit 99.1 incorporated by reference in this Item 2.02) shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended (the “Securities Act”), or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release dated August 11, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned hereunto duly authorized. CRIMSON EXPLORATION INC. Date: August 11, 2011 /s/ E. Joseph Grady E. Joseph Grady Senior Vice President and Chief Financial Officer 3 Exhibit Index Exhibit Number Description Press Release dated August 11, 2011 4 EXHIBIT 99.1 Crimson Exploration Announces Second Quarter 2011 Financial Results HOUSTON, August 11, 2011 (BUSINESS WIRE) Crimson Exploration Inc. (NasdaqGM:CXPO) today announced financial results for the second quarter and first six months of 2011. Highlights · Increased average quarterly production to 48.7 Mmcfepd, a 62% increase over second quarter of 2010 · Increased daily oil and liquids production to 2,138 barrels, a 50% increase over the prior year quarter · EBITDAX of $19.4 million for the quarter, a 63% increase over second quarter of 2010 · Reduced cash expenses by $1.65 per Mcfe, a 30% decrease over second quarter of 2010 · Increased capital budget by 30% to accelerate Eagle Ford oil drilling Summary Financial Results The Company reported a net loss of $2.8 million, or ($0.06) per basic share, for the second quarter of 2011 compared to a net loss of $6.4million, or ($0.16) per basic share, for the second quarter of 2010.Special non-cash items impacting the second quarter of 2011 were an unrealized pre-tax gain of $2.1million related to the mark-to-market valuation requirement on our commodity price and interest rate hedges and a $4.0million leasehold impairment charge. In the second quarter of 2010, we recognized an unrealized pre-tax loss of $3.9million related to the mark-to-market valuation requirement on our commodity price and interest rate hedges and a $0.4million loss on sale of assets related to final purchase price adjustments on the sale of our Southwest Louisiana properties in December 2009.Exclusive of these special items, the net loss for the second quarter of 2011 would have been $1.6million, compared to a net loss of $3.5million in 2010.Adjusted EBITDAX, as defined below, was $19.4million in the second quarter of 2011, a 63% increase over Adjusted EBITDAX for the prior year quarter. Revenues for the second quarter of 2011 were $29.7million compared to revenues of $21.3million in the second quarter of 2010.The increase in revenue was due to an approximate 62% increase in production, offset, in part, by an approximate 14% decrease in realized commodity prices resulting from lower hedging proceeds. Production for the second quarter of 2011 was 4.4Bcfe, or approximately 48,740Mcfe per day, compared to production of 2.7Bcfe, or approximately 30,080 Mcfe per day, in the second quarter of 2010.Production increased 62% as a result of the success of active drilling and workover programs that began in the second half of 2010, after limited activity in 2009. The weighted average field sales price in the second quarter of 2011 (before the effects of realized gains/losses on our commodity price hedges) was $6.45 per Mcfe compared to an average sales price of $5.61 for the 2010 quarter.The weighted average realized sales price in the second quarter of 2011 (including the effects of realized gains/losses on our commodity price hedges) was $6.69 per Mcfe compared to a weighted average realized sales price of $7.77 per Mcfe for the second quarter of 2010.The decrease in realized hedging results for 2011 was due to the 2010 expiration of more favorable hedges put in place during a higher commodity price environment. Direct lease operating expenses for the second quarter of 2011 were $4.7million, or $1.05 per Mcfe, compared to $4.0million, or $1.44 per Mcfe, in the second quarter of 2010. Lease operating expenses increased as a result of new wells and fields added through our drilling program. The decline on a per Mcfe basis is primarily due to the increase in production volumes and continued cost reduction practices adopted during the economic downturn of 2009. Production and ad valorem tax expenses for the second quarter of2011 were $2.0million, or $0.44 per Mcfe, compared to $1.5million, or $0.54 per Mcfe, for the second quarter of2010.This increase in expense is due to higher production and field commodity prices in the second quarter of 2011, while the reduction in expense per Mcfe results from the addition of tax exempt gas production in East Texas. Depreciation, depletion and amortization (“DD&A”) expense for the second quarter of 2011 was $14.4million, or $3.24 per Mcfe, compared to $10.5million, or $3.84 per Mcfe, for the second quarter of 2010. DD&A expense increased period over period as a result of higher production while the DD&A rate decreased due to the success of our drilling program. 5 Non-cash impairment and abandonment of oil and gas properties for the second quarter of 2011 was $4.0million due to the previously announced impairment of unproved leasehold cost primarily in East Texas.In the fourth quarter of 2011 these expenses will decrease significantly as a majority of the East Texas acreage expirations will have been recorded. General and administrative expense in the second quarter of 2011 was $4.2 million, or $0.95 per Mcfe, compared to $4.5million, or $1.64 per Mcfe, in the prior year quarter due to lower legal and other professional fees.Cash general and administrative expenses for the second quarter of 2011, exclusive of non-cash stock option expense recognized, was $3.8million, or $0.85 per Mcfe, compared to $4.1million, or $1.50 per Mcfe, for the second quarter of 2010. Capital expenditures for the second quarter of 2011 were $20.8million, consisting of approximately $8million in Southeast Texas, $3million in South Texas and $10million in East Texas.As previously announced, Crimson increased its total 2011 capital budget by 30%, to $78 million, to accelerate oil weighted drilling activities in the Eagle Ford Shale.Capital expenditures for the remainder of the year will be focused almost entirely on oil and liquids rich projects. 6 Selected Financial and Operating Data The following table reflects certain comparative financial and operating data for the three and six month periods ended June30,2011 and 2010: Three Months Ended Six Months Ended June 30, June 30, % % Total Volumes Sold: Natural gas (Mcf) 67% 56% Crude oil (barrels) 64% 60% Natural gas liquids (barrels) 39% 57% Natural gas equivalents (Mcfe) 62% 56% Daily Sales Volumes: Natural gas (Mcf) 67% 56% Crude oil (barrels) 64% 60% Natural gas liquids (barrels) 39% 57% Natural gas equivalents (Mcfe) 62% 56% Average sales prices (before hedging): Gas $ $ -2% $ $ -15% Oil 44% 34% NGLs 25% 8% Mcfe 15% 3% Average sales price (after hedging): Gas $ $ -31% $ $ -31% Oil 16% 9% NGLs 23% 7% Mcfe -14% -16% Selected Costs ($ per Mcfe): Lease operating expenses $ $ -27% $ $ -29% Production and ad valorem taxes $ $ -19% $ $ -67% Depreciation and depletion expense $ $ -16% $ $ -15% General and administrative expense (cash) $ $ -43% $ $ -43% Interest expense $ $ -26% $ $ -22% Adjusted EBITDAX (1) $ $ 63% $ $ 53% Capital expenditures Property acquisition – proved $ $
